Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
1.	The office action is filed in response to the communication filed 6/09/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/09/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.		Claims 1-3, 7-9, and 13-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 7, 9, 11, 13, and 15, respectively of U.S. Patent No. 10,114,631. Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-3, 7-9, and 13-15 of the instant application are encompassed by limitations recited in claims 1, 3, 5, 7, 9, 11, 13, and 15 of the patent US 10,114,631, respectively (see table below).  


Instant Application 17/342,860


Patent No. US 10,114,631


Claim 1:  

 An electronic device for managing a wearable device, the electronic device comprising: a touch screen; a first communication interface configured to communicate with a server; a second communication interface configured to communicate with the wearable device; a memory configured to store an application for managing the wearable device; and a processor configured to: execute the application for managing the wearable device, receive, from the wearable device via the second communication interface, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed, display the received health-related information on the touch screen, receive, from the server via the first communication interface of the electronic device, 
firmware update information for updating the firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
3. The electronic device of claim 1, wherein the firmware update information comprises information about a registration of new firmware to the server.
2. The electronic device of claim 1, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.
Claim 7:
A method for managing a wearable device by an electronic device, the method comprising: executing an application for managing the wearable device; receiving, from the wearable device, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed; displaying the received health-related information on a touch screen; receiving, from a server via a first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device; displaying, on the touch screen, a notification information indicating that a firmware update is available; and transmitting, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
9. The method of claim 7, wherein the firmware update information comprises information about a registration of new firmware to the server.

8. The method of claim 7, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.
13. A non-transitory computer-readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on an electronic device, causes the electronic device to: execute an application for managing a wearable device, receive, from the wearable device, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed, display the received health-related information on a touch screen; receive, from a server via a first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
15. The non-transitory computer-readable storage medium of claim 13, wherein the firmware update information comprises information about a registration of new firmware to the server.
14. The non-transitory computer-readable storage medium of claim 13, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.

7. A method for managing a wearable device by an electronic device, the method comprising: executing an application for managing the wearable device; receiving, from the wearable device, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed; displaying the received health-related information on a touch screen; receiving, from a server via a first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device; displaying, on the touch screen, a notification information indicating that a firmware update is available; and transmitting, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
9. The method of claim 7, wherein the firmware update information comprises information about a registration of new firmware to the server.
8. The method of claim 7, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.
8. The method of claim 7, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.

Claim 1:  

A mobile device, comprising: a touch screen; a first communication interface configured to communicate with a server; a second communication interface configured to communicate with a wearable device; a memory configured to store a healthcare application for managing health-related information from the wearable device; and a processor configured to execute the healthcare application, wherein the processor is further configured to receive, from the wearable device via the second communication interface, the health-related information during the execution of the healthcare application, wherein the health-related information is obtained by the wearable device in which a firmware is installed; to display the received health-related information on the touch screen; to transmit, to the wearable device via the second communication interface, exercise recommendation information during the execution of the healthcare application; to receive, from the server via the first communication interface, firmware update information for updating the firmware installed in the wearable device; to display, on the touch screen, a notification message indicating that a firmware update is available; and to cause, during the execution of the healthcare application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information, wherein the health-related information comprises sleep information of a user, and 
wherein the firmware update information includes information about a registration of new firmware to the server.
3. The mobile device of claim 1, wherein the health-related information further comprises at least one of blood sugar, blood pressure, a heart rate, a weight, meal information, exercise information, and administration information.
Claim 13:
A method performed by a mobile device, the method comprising: controlling to receive, from a wearable device, health-related information during an execution of a healthcare application, wherein the health-related information is obtained by the wearable device in which a firmware is installed; controlling to display the received health-related information on a touch screen of the mobile device; controlling to transmit, to the wearable device, exercise recommendation information during the execution of the healthcare application; controlling to receive, from a server, firmware update information for updating the firmware installed in the wearable device; controlling to display, on the touch screen, a notification message indicating that a firmware update is available; and controlling to cause, during the execution of the healthcare application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information, wherein the health-related information comprises sleep information of a user, and 
wherein the firmware update information includes information about a registration of new firmware to the server.

15. The method of claim 13, wherein the health-related information further comprises at least one of blood sugar, blood pressure, a heart rate, a weight, meal information, exercise information, and administration information.
5. A non-transitory computer-readable recording medium storing instructions executable by a processor of a mobile device to cause the processor to: 
control to receive, from a wearable device, health-related information during an execution of a healthcare application, wherein the health-related information is obtained by the wearable device in which a firmware is installed; control to display the received health-related information on a touch screen of the mobile device; control to transmit, to the wearable device, exercise recommendation information during the execution of the healthcare application; control to receive, from a server, firmware update information for updating the firmware installed in the wearable device; control to display, on the touch screen, a notification message indicating that a firmware update is available; and control to cause, during the execution of the healthcare application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information, 

wherein the health-related information comprises sleep information of a user, and wherein the firmware update information includes information about a registration of new firmware to the server.
7. The non-transitory computer-readable recording medium of claim 5, wherein the health-related information further comprises at least one of blood sugar, blood pressure, a heart rate, a weight, meal information, exercise information, and administration information.

9. A method performed by a mobile device, the method comprising: receiving, from a wearable device, health-related information during an execution of a healthcare application, wherein the health-related information is obtained by the wearable device in which a firmware is installed; displaying the received health-related information on a touch screen of the mobile device; transmitting, to the wearable device, exercise recommendation information during the execution of the healthcare application; receiving, from a server, firmware update information for updating the firmware installed in the wearable device; displaying, on the touch screen, a notification message indicating that a firmware update is available; and causing, during the execution of the healthcare application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information, wherein the health-related information comprises sleep information of a user, and

 wherein the firmware update information includes information about a registration of new firmware to the server.
11. The method of claim 9, wherein the health-related information further comprises at least one of blood sugar, blood pressure, a heart rate, a weight, meal information, exercise information, and administration information.
15. The method of claim 13, wherein the health-related information further comprises at least one of blood sugar, blood pressure, a heart rate, a weight, meal information, exercise information, and administration information.



5.		Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, respectively of U.S. Patent No. 11,056,234. Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-18 of the instant application are encompassed by limitations recited in claims 1-18 of the patent US 11,056,234, respectively (see table below).  


Instant Application 17/342,860


Patent No. US 11,056,234


Claim 1:  

 An electronic device for managing a wearable device, the electronic device comprising: a touch screen; a first communication interface configured to communicate with a server; a second communication interface configured to communicate with the wearable device; a memory configured to store an application for managing the wearable device; and a processor configured to: execute the application for managing the wearable device, receive, from the wearable device via the second communication interface, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed, display the received health-related information on the touch screen, receive, from the server via the first communication interface of the electronic device, 
firmware update information for updating the firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
2. The electronic device of claim 1, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.
3. The electronic device of claim 1, wherein the firmware update information comprises information about a registration of new firmware to the server.
4. The electronic device of claim 1, wherein the processor is further configured to transmit, to the server via the first communication interface, account information for authentication.
5. The electronic device of claim 1, wherein the processor is further configured to receive, from the wearable device via the second communication interface, device information with respect to the wearable device.
6. The electronic device of claim 5, wherein the processor is further configured to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server based on a successful authentication.

7. A method for managing a wearable device by an electronic device, the method comprising: executing an application for managing the wearable device; receiving, from the wearable device, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed; displaying the received health-related information on a touch screen; receiving, from a server via a first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device; displaying, on the touch screen, a notification information indicating that a firmware update is available; and transmitting, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
8. The method of claim 7, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.
9. The method of claim 7, wherein the firmware update information comprises information about a registration of new firmware to the server.
10. The method of claim 7, further comprising: transmitting, to the server, account information for authentication.
11. The method of claim 7, further comprising: receiving, from the wearable device, device information with respect to the wearable device.
12. The method of claim 11, further comprising: transmitting, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server based on a successful authentication.
13. A non-transitory computer-readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on an electronic device, causes the electronic device to: execute an application for managing a wearable device, receive, from the wearable device, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed, display the received health-related information on a touch screen; receive, from a server via a first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
14. The non-transitory computer-readable storage medium of claim 13, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.
15. The non-transitory computer-readable storage medium of claim 13, wherein the firmware update information comprises information about a registration of new firmware to the server.
16. The non-transitory computer-readable storage medium of claim 13, wherein the computer readable program, when executed on an electronic device, causes the electronic device to transmit, to the server via the first communication interface, account information for authentication.
17. The non-transitory computer-readable storage medium of claim 13, wherein the computer readable program, when executed on an electronic device, causes the electronic device to receive, from the wearable device via a second communication interface, device information with respect to the wearable device.
18. The non-transitory computer-readable storage medium of claim 13, wherein the computer readable program, when executed on an electronic device, causes the electronic device to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server based on a successful authentication.







Claim 1:  

An electronic device for managing a wearable device, the electronic device comprising: a touch screen; a first communication interface configured to communicate with a server; a second communication interface configured to communicate with the wearable device; a memory configured to store an application for managing the wearable device; and a processor configured to: execute the application for managing the wearable device, receive, from the wearable device via the second communication interface, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed, display the received health-related information on the touch screen, receive, from the server via the first communication interface of the electronic device, firmware update information for updating the 
firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.

2. The electronic device of claim 1, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.

3. The electronic device of claim 1, wherein the firmware update information comprises information about a registration of new firmware to the server.

4. The electronic device of claim 1, wherein the processor is further configured to transmit, to the server via the first communication interface, account information for authentication.
5. The electronic device of claim 1, wherein the processor is further configured to receive, from the wearable device via the second communication interface, device information with respect to the wearable device.
6. The electronic device of claim 5, wherein the processor is further configured to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server based on a successful authentication.

7. A method for managing a wearable device by an electronic device, the method comprising: executing an application for managing the wearable device; receiving, from the wearable device, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed; displaying the received health-related information on a touch screen; receiving, from a server via a first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device; displaying, on the touch screen, a notification information indicating that a firmware update is available; and transmitting, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
8. The method of claim 7, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.
9. The method of claim 7, wherein the firmware update information comprises information about a registration of new firmware to the server.
10. The method of claim 7, further comprising: transmitting, to the server, account information for authentication.
11. The method of claim 7, further comprising: receiving, from the wearable device, device information with respect to the wearable device.
12. The method of claim 11, further comprising: transmitting, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server based on a successful authentication.
13. A non-transitory computer-readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on an electronic device, causes the electronic device to: execute an application for managing a wearable device, receive, from the wearable device, health-related information during the execution of the application, wherein the health-related information is obtained by the wearable device in which a firmware is installed, display the received health-related information on a touch screen; receive, from a server via a first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
14. The non-transitory computer-readable storage medium of claim 13, wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate, a weight, or exercise information.
15. The non-transitory computer-readable storage medium of claim 13, wherein the firmware update information comprises information about a registration of new firmware to the server.
16. The non-transitory computer-readable storage medium of claim 13, wherein the computer readable program, when executed on an electronic device, causes the electronic device to transmit, to the server via the first communication interface, account information for authentication.

17. The non-transitory computer-readable storage medium of claim 13, wherein the computer readable program, when executed on an electronic device, causes the electronic device to receive, from the wearable device via a second communication interface, device information with respect to the wearable device.
18. The non-transitory computer-readable storage medium of claim 13, wherein the computer readable program, when executed on an electronic device, causes the electronic device to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with the account information in the server based on a successful authentication.



Claim Rejections – 35 USC 103  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-18 are rejected under 35 USC 103(a) as being unpatentable over Yuen et al (US 8,475,367) in view of Fengler et al (US 2005/0027807).
Regarding claim 1, Yuen et al teaches an electronic device for managing a wearable device (fig. 1A-1D), the electronic device comprising: 
a touch screen (fig. 14, ‘14); 
a first communication interface configured to communicate with a server (col. 15, lines 9-12, which discloses enabling communication with a web server); 
a second communication interface configured to communicate with the wearable device (fig. 1A-1D, ’18, “communication circuitry”); 
a memory configured to store an application for managing the wearable device (fig. 4 & col. 7, lines 1-5); and 
a processor (fig. 1A-1D, ‘16) configured to: 
execute the application for managing the wearable device (col. 20, lines 26-35, which discloses the monitoring device executing apps to perform capturing user weight and eating-related data), 
receive, from the wearable device via the second communication interface, health-related information during the execution of the application (col. 4, lines 1-4 & col. 22, lines 1-10, which disclose receiving user health-related and activity data from the monitoring device), wherein the health-related information is obtained by the wearable device in which a firmware is installed (col. 21, lines 4-5, “firmware loaded on biometric monitoring device”), and
display the received health-related information on the touch screen (col. 27, lines 35-38 & fig. 18). 
Yuen et al  does not explicitly teach receiving, from the server via the first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
However, Fengler et al further teaches receiving, from the server via the first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device (par [0002] & [0004], which disclose transmitting a firmware availability notification, regarding firmware updates, to a device), 
display, on the touch screen, a notification information indicating that a firmware update is available (par [0030], lines 10-12, “notifying a user as to the availability of firmware”), and 
transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information (fig. 4 & par [0034], which disclose granting the user the option to determine if they wish to install the firmware update) to cause, during the execution of the application (par [0025], lines 1-10, which disclose versions of the firmware currently running while the notifications are transmitted to the user), the wearable device to update the firmware installed in the wearable device based on the received firmware update information (par [0034], 9-11, which discloses installing the updated firmware upon the user electing to update the firmware version).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al would provide the predictive result of improving upon system performance when implementing the firmware service to allow a device user to register with services utilized for allowing a user to receive notifications for selecting an option for updating currently running software versions (as disclosed in par [0025] of Fengler et al) each update notification request providing enhanced quality over the software version that the user was previously running.
Regarding claim 2, Yuen et al and Fengler et al teach the limitations of claim 1.
Yuen et al further teaches wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate (col. 7, lines 4-8, “heart rate, blood pressure…”), a weight, or exercise information.

Regarding claim 3, Yuen et al does not explicitly teach wherein the firmware update information comprises information about a registration of new firmware to the server.
However, Fengler et al teaches wherein the firmware update information comprises information about a registration of new firmware to the server (fig. 5 & par [0025], lines 10-15, which disclose the firmware service including a registration module for registering users for the provided service).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 1.

Regarding claim 4, Yuen et al does not explicitly teach wherein the processor is further configured to transmit, to the server via the first communication interface, account information for authentication.
However, Fengler et al teaches wherein the processor is further configured to transmit, to the server via the first communication interface, account information for authentication (par [0046], lines 18-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 1.

Regarding claim 5, Yuen et al and Fengler et al teach the limitations of claim 1.
Yuen et al further teaches wherein the processor is further configured to receive, from the wearable device via the second communication interface, device information with respect to the wearable device (col. 16, lines 30-42, “device ID”).

Regarding claim 6, Yuen et al does not explicitly teach wherein the processor is further configured to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server based on a successful authentication.
However, Fengler et al teaches wherein the processor is further configured to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server (par [0040], lines 1-10) based on a successful authentication (par [0046], lines 16-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 1.

Regarding claim 7, Yuen et al teaches a method for managing a wearable device by an electronic device (fig. 1A-1D), the method comprising: 
executing the application for managing the wearable device (col. 20, lines 26-35, which discloses the monitoring device executing apps to perform capturing user weight and eating-related data), 
receiving, from the wearable device, health-related information during the execution of the application (col. 4, lines 1-4 & col. 22, lines 1-10, which disclose receiving user health-related and activity data from the monitoring device), wherein the health-related information is obtained by the wearable device in which a firmware is installed (col. 21, lines 4-5, “firmware loaded on biometric monitoring device”), and
displaying, on the touch screen, the received health-related information on the touch screen (col. 27, lines 35-38 & fig. 18). 
Yuen et al  does not explicitly teach receiving, from the server via the first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
However, Fengler et al further teaches receiving, from the server via the first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device (par [0002] & [0004], which disclose transmitting a firmware availability notification, regarding firmware updates, to a device), 
displaying, on the touch screen, a notification information indicating that a firmware update is available (par [0030], lines 10-12, “notifying a user as to the availability of firmware”), and 
transmitting, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information (fig. 4 & par [0034], which disclose granting the user the option to determine if they wish to install the firmware update) to cause, during the execution of the application (par [0025], lines 1-10, which disclose versions of the firmware currently running while the notifications are transmitted to the user), the wearable device to update the firmware installed in the wearable device based on the received firmware update information (par [0034], 9-11, which discloses installing the updated firmware upon the user electing to update the firmware version).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al would provide the predictive result of improving upon system performance when implementing the firmware service to allow a device user to register with services utilized for allowing a user to receive notifications for selecting an option for updating currently running software versions (as disclosed in par [0025] of Fengler et al) each update notification request providing enhanced quality over the software version that the user was previously running.
Regarding claim 8, Yuen et al and Fengler et al teach the limitations of claim 7.
Yuen et al further teaches wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate (col. 7, lines 4-8, “heart rate, blood pressure…”), a weight, or exercise information.

Regarding claim 9, Yuen et al does not explicitly teach wherein the firmware update information comprises information about a registration of new firmware to the server.
However, Fengler et al teaches wherein the firmware update information comprises information about a registration of new firmware to the server (fig. 5 & par [0025], lines 10-15, which disclose the firmware service including a registration module for registering users for the provided service).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 7.

Regarding claim 10, Yuen et al does not explicitly teach wherein the processor is further configured to transmit, to the server via the first communication interface, account information for authentication.
However, Fengler et al teaches wherein the processor is further configured to transmit, to the server via the first communication interface, account information for authentication (par [0046], lines 18-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 7.

Regarding claim 11, Yuen et al and Fengler et al teach the limitations of claim 1.
Yuen et al further teaches receiving, from the wearable device via the second communication interface, device information with respect to the wearable device (col. 16, lines 30-42, “device ID”).

Regarding claim 12, Yuen et al does not explicitly teach transmitting, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server based on a successful authentication.
However, Fengler et al teaches wherein the processor is further configured to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server (par [0040], lines 1-10) based on a successful authentication (par [0046], lines 16-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 7.

Regarding claim 13, Yuen et al teaches a non-transitory computer-readable storage medium having a computer readable program stored therein (col. 33, lines 15-20), wherein the computer readable program (col. 32, lines 52-57), when executed on an electronic device, causing the electronic device comprising: 
execute the application for managing the wearable device (col. 20, lines 26-35, which discloses the monitoring device executing apps to perform capturing user weight and eating-related data), 
receive, from the wearable device via the second communication interface, health-related information during the execution of the application (col. 4, lines 1-4 & col. 22, lines 1-10, which disclose receiving user health-related and activity data from the monitoring device), wherein the health-related information is obtained by the wearable device in which a firmware is installed (col. 21, lines 4-5, “firmware loaded on biometric monitoring device”), and
display the received health-related information on the touch screen (col. 27, lines 35-38 & fig. 18). 
Yuen et al  does not explicitly teach receiving, from the server via the first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device, display, on the touch screen, a notification information indicating that a firmware update is available, and transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information to cause, during the execution of the application, the wearable device to update the firmware installed in the wearable device based on the received firmware update information.
However, Fengler et al further teaches receiving, from the server via the first communication interface of the electronic device, firmware update information for updating the firmware installed in the wearable device (par [0002] & [0004], which disclose transmitting a firmware availability notification, regarding firmware updates, to a device), 
display, on the touch screen, a notification information indicating that a firmware update is available (par [0030], lines 10-12, “notifying a user as to the availability of firmware”), and 
transmit, to the server via the first communication interface of the electronic device, an update agreement message responding to the firmware update information (fig. 4 & par [0034], which disclose granting the user the option to determine if they wish to install the firmware update) to cause, during the execution of the application (par [0025], lines 1-10, which disclose versions of the firmware currently running while the notifications are transmitted to the user), the wearable device to update the firmware installed in the wearable device based on the received firmware update information (par [0034], 9-11, which discloses installing the updated firmware upon the user electing to update the firmware version).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al would provide the predictive result of improving upon system performance when implementing the firmware service to allow a device user to register with services utilized for allowing a user to receive notifications for selecting an option for updating currently running software versions (as disclosed in par [0025] of Fengler et al) each update notification request providing enhanced quality over the software version that the user was previously running.
Regarding claim 14, Yuen et al and Fengler et al teach the limitations of claim 13.
Yuen et al further teaches wherein the health-related information comprises at least one of blood sugar, blood pressure, a heart rate (col. 7, lines 4-8, “heart rate, blood pressure…”), a weight, or exercise information.

Regarding claim 15, Yuen et al does not explicitly teach wherein the firmware update information comprises information about a registration of new firmware to the server.
However, Fengler et al teaches wherein the firmware update information comprises information about a registration of new firmware to the server (fig. 5 & par [0025], lines 10-15, which disclose the firmware service including a registration module for registering users for the provided service).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 13.

Regarding claim 16, Yuen et al does not explicitly teach wherein the processor is further configured to transmit, to the server via the first communication interface, account information for authentication.
However, Fengler et al teaches wherein the processor is further configured to transmit, to the server via the first communication interface, account information for authentication (par [0046], lines 18-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 13.

Regarding claim 17, Yuen et al and Fengler et al teach the limitations of claim 13.
Yuen et al further teaches wherein the processor is further configured to receive, from the wearable device via the second communication interface, device information with respect to the wearable device (col. 16, lines 30-42, “device ID”).

Regarding claim 18, Yuen et al does not explicitly teach wherein the processor is further configured to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server based on a successful authentication.
However, Fengler et al teaches wherein the processor is further configured to transmit, to the server via the first communication interface, the received device information with respect to the wearable device to register the wearable device with account information in the server (par [0040], lines 1-10) based on a successful authentication (par [0046], lines 16-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Fengler et al within the biometric monitoring system of Yuen et al according to the motivations previously addressed regarding claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221102